Case 7:18-cr-01887 Document 27 Filed on 04/01/19 in TXSD Page 1 of 2

 

UNITED sTATEs DISTRICT CoURT %'iii:igesriiabe§i?i§tm?‘rc°""
soUTHERN DISTRICT oF TEXAS F:LED ° ean
McALLEN DIvIsIoN
. APR 0 l 2019 .

UNITED sTATEs oF AMERICA § D .

§ avld J. Bradley, Clerk
v. § criminal NO. M-18-1887

§
RoBERTo sANCHEz, JR. §

NOTICE OF PLEA AGREEMENT

COMES NOW the United States of America, hereinafter referred to as "the Government,"

 

by and through its United States Attorney for the Southern District of Texas and its Assistant
United States Attomey assigned to this matter, and would respectfully show the Court that the
Govemment and the Defendant have entered into the following plea agreement

l. Defendant agrees to plead guilty to Count Four of the Indictment.

2. The Govemment will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3El.l(a)
if the defendant clearly demonstrates acceptance of responsibility; and

b. that the remaining counts of the indictment be dismissed at the time of
sentencing

If the Defendant is not a citizen of the United States of America, a plea of guilty may result

 

in removal from the United States, denial of citizenship and denial of admission to the United
§ States in the future. If the Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes
all prior understandings, if any, whether written or oral, and cannot be modified other than in
writing and signed by all parties or on the record in Court. No other promises or inducements

have been or Will be made to the Defendant in connection With this case, nor have any promises

 

or threats been made in connection with this plea.

 

 

 

tf/

Case 7:18-cr-01887 Document 27 Filed on 04/01/19 in TXSD Page 2 of 2

ACKNOWLEDGMENTS:
l have read this agreement and carefully reviewed every part of it With my attorney. If l
have difficulty understanding the English language, l have had a person fluent in the Spanish

language interpret this agreement to me.

/
Date: q W/ y Defendant: (Ro \r> 6 r`<\m § 44 eli ez_,

I am the Defendant's counsel. I have carefully reviewed every part of this agreement with
the Defendant. l certify that this agreement has been translated to my client by a person fluent in

the Spanish language if my client is unable to read or has difficulty understanding the English

language

Date: 7/ / j`p/ 7 />

Counsel for Defense
For the United States of America:

RYAN K. PATRICK
United States Attomey

/%\

Robert lf. Gu<§ra, Jr.
Assistant United States Attomey

APPROVED BY:

L\LM,(’” "’"

James H. Sturgis
Assistant United States Attomey in Charge

 

